Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 11 and 12 recite the limitation “the first event state”. There is insufficient antecedent basis for this limitation in the claim.
Specifically, there is no previous mention of the term “first event state”. For the sake of compact prosecution, the limitation is assumed to read “a first event state”. Appropriate correction is required.

Claim 13 recites the limitation “…on the basis of a few or more previous time points” (emphasis added). It is unclear how many corresponds to “a few” and, as an extension, “a few or more”. For the sake of compact prosecution, the limitation is assumed to read “…on the basis of a plurality of previous time points”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 2016/0217623).

As to claim 1, Singh (Figs. 3, 5-8) teaches a method of controlling an augmented reality (AR) electronic device worn on a head part of a user, provided with a virtual object from an application, and having an image 5capturing unit, the method comprising: 
allocating a display area (Augmented world view 410) within a visual field of a user and displaying a virtual object (E.g. 520) in the display area; 
obtaining motion information on the basis of a hand image of a user using an image capturing unit (Camera) [0064];
10calculating coordinates of a pointer from the motion information and displaying the pointer in the display area [0064]; and 
separately displaying a real object and a virtual object not to overlap each other if the pointer is located in an area where the real object and the virtual object overlap each other in the visual field of the user (A virtual object that overlaps a real object is moved to not overlap it based on the selection of the user) [0172, 0181].

As to claim 2, Singh teaches wherein the separately displaying of a real object and a virtual object comprises displaying an emoticon or a user interface corresponding to the real object (The user interface includes the display of relevant virtual objects around the real object) [0181].

As to claim 9, Singh teaches wherein the obtaining of motion information comprises obtaining pointer coordinates corresponding to a predetermined specific position in the hand image [0064].

As to claim 10, Singh teaches displaying a user interface of a virtual object or a real object corresponding to a point indicated by the pointer (Shown in Figs. 7 and 8).

As to claim 13, Singh teaches adding a feedback effect for enhancing visibility of the user interface indicated by the pointer (E.g. moving the virtual elements such that the user can see the intended real object) [0172, 0181].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Cook (US 2017/0315615).

As to claim 3, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Cook with the input device of Singh because the combination would allow for control of numerous commands through the use of the user’s hands, increasing overall functionality of the device.

As to claim 4. Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of a predetermined event comprises: 
generating a first event if a thumb is in contact with a middle finger, a degree to which an index finger is bent is less than a predetermined first threshold value, and a degree to which a middle finger, a ring finger, and a little finger are bent is equal to or greater than 10the first threshold value in the motion information (E.g. the pointing gesture shown in Fig. 4C can be utilized to control numerous operations of a computer) [0050].

As to claim 5, Singh teaches performing a motion corresponding to a mouse left click according to the first event [0060].

As to claim 6, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches wherein the performing of a specific motion according to the first event comprises performing another motion depending on a position where the thumb is in contact with the middle finger (Fig. 4 shows at least two variations of the thumb connecting to the middle finger in different ways. Further, there are many other gestures that can be formed by a user’s hand that correspond to distinct inputs).

As to claim 7, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], wherein the generating of a predetermined event comprises: 
generating a second event if a thumb and a middle finger are separated (E.g. separating them as shown in Fig. 4E), a degree to 45which an index finger is less than a predetermined first threshold value, and a degree to which a middle finger, a ring finger and a little finger are bent is equal to or greater than the first threshold value in the motion information (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0073].

As to claim 8, Singh teaches performing a motion corresponding to a mouse release according to a second event (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0075].

Claim(s) 11, 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Miller (US 2013/0082922).

As to claim 11, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a third event if a motion of the thumb sliding on the middle finger is identified in a first event state (E.g. if a cursor did not overlap a target), in which the third event is performing a control operation of the user interface (Controlling the location of the cursor) [0065].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Miller with the input device of Singh because the combination would allow for control of numerous commands through the use of the user’s hands, increasing overall functionality of the device.

As to claim 12, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a fourth event if a motion of the index finger is identified in a first event state (E.g. an input based on utilizing the index .

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lee (US 2011/0262002).

As to claim 14, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of hand movement recognition.
On the other hand, Lee (Fig. 7) teaches wherein the displaying of a pointer comprises sequentially varying a pointer position over time (Varying the position of an on-screen object based on user input), and 
15if the hand image is blurred at a specific point of time, the pointer for the blurred hand image is displayed by interpolating the pointer position generated on the basis of a plurality of previous time points (The effects of jitter or instability are smoothed over through an interpolation-based tether technique) [0091].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the hand interpolation of Lee with the input device of Singh because the combination would allow for smoothing of user input errors caused by instability in the system, increasing user input accuracy. 

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693).

As to claim 15, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of network control for images.
On the other hand, Lindh teaches receiving a downlink control information (DCI) used for scheduling transmission of the hand image from a network [0029], wherein the hand image information is transmitted to the network on the basis of the DCI [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the DCI of Lindh for the images utilized in the system of Singh because the combination would allow for accurate transmission of image data to the device such that the user’s inputs can be recognized in a timely fashion.

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693) in view of Park (US 2017/0105112).

As to claim 16, Singh teaches the elements of claim 1 above.
Lindh also teaches wherein the hand image information is transmitted to the network through a physical uplink shared channel (PUSCH) [0029].
However, Singh and Lindh do not teach the specifics of the PUSCH and DM-RS.
On the other hand, Park teaches performing an initial access procedure with the network on the basis of a synchronization signal block (SSB) [0161-0165], 5wherein the hand image information is transmitted to the network through a physical uplink shared 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the type D QCL of Park with the input device of Singh, as modified by Lindh, because the combination would allow for an increase in transfer rate and number of devices on the network.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691